DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s remarks
Applicant amended claim 16 and 27, added claim 29 and submitted remarks which changes the scope of the claims and as such a new grounds of rejection is issued.
In regards to the 103 rejection of Claim(s)16, Applicant asserts:
“ the Office appeared to modify the high power load of Kobayashi with the second electric load taught by Takagi (paragraphs 0024-0025 of Takagi) and asserted that in the combination of Kobayashi and Takagi, in response to the sum of the discharging power and the second electric load of Takagi exceeding the allowable power of the main battery, the auxiliary battery/low power-supply voltage system discharges to the main battery/high power-supply voltage system. However, one of ordinary skill in the art would not be motivated to make the Office's asserted modification.
And further asserts:
Therefore, contrary to the Office's position, one of ordinary skill in the art would not modify the high power load of Kobayashi with the second electric load taught by Takagi to meet the claimed subject matter in claim 16. Thus, the rejection of claim 16 is respectfully traversed.
In response:
As can be seen from the rejection of claim 16 the Examiner does not modify the “high power load” of Kobayashi with the “second electric load” of Takagi.
As can be seen from the rejection of claim 16 the Examiner, the Examiner uses the combined teachings of Kobayashi and Takagi to teach claim language “calculating a second electric load power to be executed in the operation controlling in response to the power of the electric load being reduced ([0024]-[0025] of Takagi control section 8 adjusts the rotation speed of the electric compressor 13 and revolutions of the outdoor fan thereby reducing the power consumption of the air conditioner (Fig. 2, Step 220,221 [0024]-[0025]).  Total power input to the AC loads is computed and decreased by 710-760W after the operation control circuit adjusted the rotational speed of the electric compressor 13 and revolutions of the outdoor fan ([0033]-[0034]). Power of AC loads after decreasing identified as second electric load power.
Examiner further stated it would have been obvious to one of ordinary skill in the art to combine the teachings of Kobayashi and Takagi in order to prolong the traveling distance of the electric vehicle as taught by Takagi ([0006] and [0043]).
In response to remaining arguments:
Applicants remarks are considered but moot based on new grounds of rejection.


Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “wherein, in response to a sum of the charging/discharging power and the second electric load power exceeding the allowable power, while the main battery is discharged to supply power to the electric load, the auxiliary battery is discharged to supply power to the electric load to prevent complete discharging of the main battery” which is not supported in the specification and is therefore new matter.
Specifically the specification does not support the auxiliary battery is discharged to supply power to the electric load in response to a sum of the charging/discharging 
The also specification does not support a sum of the charging/discharging power and the second electric load power exceeding the allowable power while the main battery is discharged to the electric load.
Claims 17-29 are included in this rejection based on their dependence on claim 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16,17, 20-22, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable Kobayashi (US 20100114394) in view of NPL “What’s Draining Your Android Battery” (Techlicious hereinafter “Techlicious”) in view of Takagi (JP 09315139) in view of Uhm (US 20150125017). Note: Examiner cites Takagi (JP 09315139) to make rejection but refers to machine translation to clarify position.
As to claim 16, Kobayashi discloses a power control method (Fig. 1-5 routine comprising:
installing a main battery (Main battery 1, Fig. 1), an auxiliary battery (Auxiliary battery 3, Fig. 1), and an electric load in parallel in a vehicle (Fig. 1 load 4);
detecting a State Of Charge (SOC) of the main battery and an SOC of the auxiliary battery (SOC S104 and S203 Fig. 3-4 [0036]).
controlling charging of the auxiliary battery, based on the SOC of the auxiliary battery (S302 and S308 of Fig. 5 where the auxiliary battery is charged based on surplus amount of auxiliary battery which is based on SOC);
calculating an allowable power of the main battery, based on the SOC of the main battery (the SOC (State Of Charge) of the main battery 1 is calculated at step S104 as a measure representing a suppliable electric power amount of the main battery 1 on the basis of the state of the main battery 1. Fig. 3 and [0036]);
calculating a charging/discharging power of the auxiliary battery performing a charging or discharging operation ([0038], the SOC of the auxiliary battery 3 is calculated at step S203 as a measure representing a suppliable electric power amount of the auxiliary battery 3 on the basis of the state of the auxiliary battery 3);
calculating a first electric load power, which is power of an electric load (amount of an impending electric power demand by the high voltage electrical loads is calculated at step S106 [0036]);
Kobayashi further discloses a sum of the charging/discharging power and the first electric load power exceeding the allowable power (Fig. 3, S108 where prospective shortage amount of electric power in the high power-supply voltage supply ; and
controlling charging or discharging of the auxiliary battery, based on the allowable power, the charging/discharging power, ([0042]) Fig. 5 S310 (Yes) to -S312, transmitting electric power from the low power-supply voltage supply system (auxiliary battery) to the high power-supply voltage supply system (main battery) by an amount equal to the calculated shortage amount plus a certain margin. S312 is depending on SOC of Auxiliary (S203, Fig. 4 e.g  charging/discharging power), Allowable power of main battery (S106 of Fig. 3) and charging/discharging power of Auxiliary (Surplus of power amount of the auxiliary battery 3 S204 Fig. 4).
Kobayashi does not disclose calculating a first electric load power, which is power of an electric load execution of which has been requested by a driver.
Techlicious teaches calculating a first electric load power, which is power of an electric load execution of which has been requested by a driver (pg. 1 under heading “What’s killing my battery” where instructions for a user to determine load power of an android is provided. As such the calculation of the load power is requested by a user).
It would have been obvious to a person of ordinary skill in the art at the time of st paragraph).
Kobayashi does not disclose reducing the power of the electric load by controlling an operation of the electric load, execution of which has been requested by the driver, in response to a sum of the charging/discharging power and the first electric load power exceeding the allowable power nor calculating a second electric load power to be executed in the operation controlling in response to the power of the electric load being reduced.
Takagi teaches reducing the power of the electric load by controlling an operation of the electric load, execution of which has been requested by the driver, in response to a sum of the charging/discharging power and the first electric load power exceeding the allowable power (Fig. 2 Allowable consumed Air Conditioner power (allowable power) is determined based on Main battery 1 remaining capacity (S208-S210, [0021]-[0023]). When the power consumption of the AC exceeds its allowable power determined in S208-S210 ([0024] S218 “No” and therefore the sub-battery power and the load power exceeds the allowable power), the overall AC power consumption is reduced by adjusting the compressor 13 and fans 16,17 (S219-223 and [0024]-[0025]). User sets mode to adjust the fans and overall power consumption of the A/C (S219 “Yes” e.g. reduces power execution of which has been requested by driver)).
It would have been obvious to a person of ordinary skill in the art at the time of 
Regarding calculating a second electric load power to be executed in the operation controlling in response to the power of the electric load being reduced, 
Takagi teaches calculating a second electric load power to be executed in the operation controlling in response to the power of the electric load being reduced ([0024]-[0025] the air conditioner output control section 8 adjusts the rotation speed of the electric compressor 13 and revolutions of the outdoor fan thereby reducing the power consumption of the air conditioner (Fig. 2, Step 220,221 [0024]-[0025]).  Total power input to the AC loads is computed and decreased by 710-760W after the operation control circuit adjusted the rotational speed of the electric compressor 13 and revolutions of the outdoor fan ([0033]-[0034]). Power of AC loads after decreasing identified as second electric load power)
It would have been obvious to a person of ordinary skill in the art to modify the method of Kobayashi to include calculating a second electric load power to be executed in the operation controlling in response to the power of the electric load being reduced, in order to prolong the traveling distance of the electric vehicle as taught by Takagi ([0006] and [0043]).
Kobayashi in view of Takagi does not teach controlling charging or discharging of the auxiliary battery, based on the allowable power, the charging/discharging power, and the second electric load power, wherein, in response to a sum of the charging/discharging power and the second electric load power exceeding the allowable power, while the main battery is discharged to supply power to the electric load, the auxiliary battery is discharged to supply power to the electric load to prevent complete discharging of the main battery.
Uhm teaches controlling charging or discharging of the auxiliary battery, based on the allowable power (Fig. 4, 460 and [0068] power of Main battery), the charging/discharging power (Auxiliary battery power supplied to load), and the electric load power (Fig. 4 When the voltage of the main battery (allowable power ) is equal to the predetermined threshold value, the battery selector selects the auxiliary battery in lieu of the main battery to supply power to the hearing device ([0068] [0070] and Fig. 4 480). “Predetermined threshold value” is minimum amount of power needed to operate the hearing device [0060]).
wherein, in response to a sum of the charging/discharging power and the electric load power exceeding the allowable power (Fig. 4 460 “No” where the voltage of the main battery is equal to the predetermined threshold value [0070]. Therefore auxiliary battery power and amount of power needed to operate the hearing device (load power) exceeds the main battery power [0070]), while the main battery is discharged to supply power to the electric load (Fig. 4 operations 460 and 470 is repeated (main battery supplies power to the hearing device) until the main battery is discharged and the voltage of the main battery becomes equal to the predetermined threshold value needed to operate the hearing device [0069]), the auxiliary battery is discharged to supply power to the electric load (Fig. 4 When the voltage of the main battery (allowable power ) is equal to the predetermined threshold value, the battery selector selects the auxiliary battery in lieu of the main battery to supply power to the hearing device ([0068] [0070] and Fig. 4 480). “Predetermined threshold value” is minimum amount of power needed to operate the hearing device [0060]) to prevent complete discharging of the main battery (Since Uhm selects the auxiliary battery instead of the main battery to power the hearing device when main battery charge voltage equals a threshold needed to operate the hearing device ([0070]), Uhms selection is capable of preventing complete discharging of the main battery).
It would have been obvious to a person of ordinary skill in the art to modify the method of Kobayashi in view of Takagi to include controlling charging or discharging of the auxiliary battery, based on the allowable power, the charging/discharging power, and the second electric load power, wherein, in response to a sum of the charging/discharging power and the second electric load power exceeding the allowable power, while the main battery is discharged to supply power to the electric load, the auxiliary battery is discharged to supply power to the electric load to prevent complete discharging of the main battery, in order to operate Kobayashi’s vehicle without interruption as taught by Uhm [0071].
Uhm does not teach controlling charging or discharging of the auxiliary battery, based on a second electric load power (e.g. a reduce power taught Takagi by [0024]-[0025] [0033]-[0034]) and discharging the auxiliary battery to supply power to the electric load in response to a sum of the charging/discharging power and the second electric load power (e.g. a reduce power) exceeding the allowable power, 
second electric load power (e.g. a reduce power taught Takagi) in order to operate Kobayashi’s vehicle without interruption as taught by Uhm [0071].

As to claim 17, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, wherein the electric load includes a plurality of electric load items (the electric compressor and the indoor and outdoor fan components 14-17 of Kobayashi), and the electric load items of the electric load each have a priority indicating a priority order to load an electricity to the electric load items, the priority order being determined by considering power consumption and an influence on driving performance for the electric load items (See [0033]-[0034] of Takagi were total power input to the loads has decreased by 710-760W when rotational speed of the electric compressor 13 and revolutions of the outdoor fan were adjusted. See [0033]-[0034] where power consumption of electric compressor decreased and revolutions of the outdoor fan increased thereby increasing the power consumption to the fans. As such, the fans are prioritized. [0006] An object of the present invention is to provide a system that does not hinder the driving to the destination).
As to claim 20, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, wherein the operation of the electric load, execution of which has been requested, is controlled by at least one method among lowering of an operation level and reduction of an operation time (Fig. 2 .
As to claim 21, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, wherein when the sum of the charging/discharging power and the first electric load power exceeds the allowable power (Fig. 2 AC allowable power is determined from the Main battery capacity ([0021]-[0023] S208-210. When the power consumption of the AC exceeds the allowable power), the operation of the electric load is controlled to make a sum of the charging/discharging power and a power consumed by the electric load be smaller than or equal to the allowable power (the overall AC power consumption is reduced (S216-223 and [00231]-[0024]. The air conditioner output control circuit 8 controls the fans and power consumption of the compressor set by the user ([0024] and step 219, execution of which has been requested), in order to prevent switching between charging and discharging of the auxiliary battery (Fig. 1 and [0012] of Takagi shows the Main battery 1 charging Sub-battery 18 and motor 2 and does not show Sub-battery 18 discharging to main battery of motor 2).
As to claim 22, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, wherein an allowable power is calculated proportional to the SOC of the main battery (Fig. 3 and [0036] of Kobayashi).
As to claim 25, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, wherein when the SOC of the auxiliary battery is lower than a pre-configured threshold value, the auxiliary battery is charged ([0032]-[0033] of Kobayashi .The controller 8e controls the bidirectional DC-DC converter 7 to perform a forward stepdown power transmission from the high power-supply voltage supply system to the of the auxiliary battery 3. As such the auxiliary battery 3 was below a threshold prior to charging).
As to claim 29, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, wherein the power of the electric load and the charging/discharging power of the auxiliary battery are actively controlled (based on the specification [0075], Examiner interprets “ actively controlled” as “direct controlling  by a micro-controller” [0032]-[0033] The controller 8e controls the bidirectional DC-DC converter 7 to perform a forward stepdown power transmission to the of the auxiliary battery 3) .
Kobayashi in view of Techlicious in view of Takagi does not teach wherein the power of the electric load battery are actively controlled while the allowable power of the main battery is passively controlled by the power of the electric load and the charging/discharging power of the auxiliary battery.
Uhm teaches wherein the power of the electric load battery are actively controlled ([0070] In 480, the signal processor selects the auxiliary battery to supply power to the hearing device.  Processor direct control of the loads source) while the allowable power of the main battery is passively controlled by the power of the electric load and the charging/discharging power of the auxiliary battery (based on the specification [0075], Examiner interprets “ passively controlled” as “controlling by a result of the direct controlling by the micro-controller”.  [0070] When the auxiliary battery is selected by the processor, the auxiliary battery, in lieu of the main battery, supplies power to the hearing device (e.g. the main battery is not selected as a result of the processor selecting the auxiliary battery and therefore the main battery is passively controlled).
It would have been obvious to a person of ordinary skill in the art to modify the method of Kobayashi to include wherein the power of the electric load battery are actively controlled while the allowable power of the main battery is passively controlled by the power of the electric load and the charging/discharging power of the auxiliary battery, in order to operate Kobayashi’s vehicle without interruption as taught by Uhm [0071].
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20100114394) in view of NPL “What’s Draining Your Android Battery” (Techlicious hereinafter “Techlicious”) in view of Takagi (JP 09315139) in view of Uhm (US 20150125017) in further view of Arai (US 20100082198).
As to claim 18, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 17, wherein power consumption of one of the electric load items having the lowest priority among the electric load items (electric compressor 13)
Kobayashi in view of Techlicious in view of Takagi in view of Uhm does not teach is firstly limited when an available time predicted based on the SOC of the main battery is smaller than or equal to a predetermined time.
Arai teaches wherein power consumption of one of the electric load items having the lowest priority among the electric load items (S08 Fig. 2 cutoff power to first electric load) is firstly limited when an available time predicted based on the SOC of the main battery ([0062] and Fig. 2 S06 corresponding relationship between the state of charge SOC of the battery 11 and the Miss-use determination time) is smaller than or equal to a predetermined time ([0065] Miss-use determination time elapsed then S08 cut off power to first electrical load (first electric load cut-off prior to second electric load and therefore will be identified as lowest priority load ).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include wherein the operation control circuit firstly limits power consumption of an electric load item having the lowest priority when an available time predicted based on the SOC of the main battery is smaller than or equal to a predetermined time in order to improve consumption amount of the Battery, so that it is possible to reduce the consumption amount of the battery efficiently while preventing the cost from increasing as taught by Arai [0014].
As to claim 23, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16.
 wherein an available time is predicted based on the SOC of the main battery.
Arai teaches wherein an available time is predicted based on the SOC of the main battery ([0062] and Fig. 2 S06 corresponding relationship between the state of charge SOC of the battery 11 and the Miss-use determination time).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include wherein an available time is predicted based on the SOC of the main battery, so that it is possible to reduce the consumption amount of the battery efficiently while preventing the cost from increasing as taught by Arai [0014].

Claim 19 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20100114394) in view of NPL “What’s Draining Your Android Battery” (Techlicious hereinafter “Techlicious”) in view of Takagi (JP 09315139) in view of Uhm (US 20150125017) in further view of Kitagawa (US 5416702).
As to claim 19, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 17.
Kobayashi in view of Techlicious in view of Takagi in view of Uhm does not teach wherein the electric load comprises a heater having the lowest priority, a wiper having a middle priority, and a steering device having the highest priority.
Kitagawa teaches wherein the electric load comprises a heater having the lowest priority, a wiper having a middle priority, and a steering device having the highest priority (See Abstract and Col. 6 lines 5-45 where priority is given to loads to determine 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include wherein the electric load comprises a heater having the lowest priority, a wiper having a middle priority, and a steering device having the highest priority, in order to prevent an electric vehicle from being incapable of reaching an intended place or a location by ensuring adequate battery power is available to the vehicle as taught by Kitagawa (Col. 1 lines 42-50).
As to claim 24, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16.
Kobayashi in view of Techlicious in view of Takagi in view of Uhm does not teach wherein the electric load, execution of which has been requested, is controlled to operate at dispersed time points.
Kitagawa teaches wherein the electric load, execution of which has been requested, is controlled to operate at dispersed time points. (See Abstract and Col. 6 lines 5-45 where vehicle electrical-load limiting apparatus wherein the third group includes electrical loads capable of restricting their performance by reducing supply power, and avoiding unnecessary operations such as wiper driving at the time of stoppage of the vehicle and control of the turning on of a headlight at a bright location. As such, it is well known to one of ordinary skill in the art for the user of a vehicle to operate wipers during a raining period and to shutoff wipers when raining period has 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include wherein the electric load, execution of which has been requested, is controlled to operate at dispersed time points, in order to prevent an electric vehicle from being incapable of reaching an intended place or a location by ensuring adequate battery power is available to the vehicle as taught by Kitagawa (Col. 1 lines 42-50).

Claims 26-28 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20100114394) in view of NPL “What’s Draining Your Android Battery” (Techlicious hereinafter “Techlicious”) in view of Takagi (JP 09315139) in view of Uhm (US 20150125017) in further view of Eom (US 20120239236) in view of Nimura (US 20140131150).
As to claim 26, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, further comprising: calculating a first motor power of a motor (The power consumption of the traveling motor 2. [0014] of Takagi), and wherein the operation of the electric load, execution of which has been requested, is firstly controlled based on the allowable power, the charging/discharging power, the first electric load power, and the first motor power (Fig. 2 S218 of Takagi when the A/C power consumption (first electric load power) is at or above a computed allowable power consumption (which is calculated using the motor power [0014],[0020]-0022] of Takagi), A/C control circuit 8 controls the power consumption of the fans and the compressor set by the user (execution of which .
Kobayashi in view of Techlicious in view of Takagi in view of Uhm does not teach the motor being connected between the main battery and a road wheel of the vehicle to consume power at the time of a driving operation of the vehicle and produce power at the time of a braking operation of the vehicle, and calculating a second motor power of the motor.
Eom teaches the motor being connected between the main battery and a road wheel of the vehicle (Fig. 1 [0040] the motor 160 is able to generate rotational power required to move the electric vehicle. Therefore it would be obvious to one of ordinary skill in the art that the motor would be operationally connected to the road wheels of the vehicle in order to move the vehicle in the desired location) to consume power at the time of a driving operation of the vehicle ([0040] The torque of the motor 160 is generated by electric power discharged from the battery pack 190) and produce power at the time of a braking operation of the vehicle ([0038]), 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include the motor being connected between the main battery and a road wheel of the vehicle to consume power at the time of a driving operation of the vehicle and produce power at the time of 
Kobayashi in view of Techlicious in view of Takagi in view of Uhm in view of Eom does not teach calculating a second motor power of the motor.
Nimura teaches calculating a second motor power of the motor ([0217] and [0224] where the power of the motor is reduced (second motor power) in order to not deplete the auxiliary battery 160).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include calculating a second motor power of the motor, in order to maintain balance between generation and consumption of the electric energy in the auxiliary battery 160, as taught by Nimura [0217].
As to claim 27, Kobayashi in view of Techlicious in view of Takagi in view of Uhm in view of Eom in view of Nimura teaches the method of claim 26, 
wherein the operation of the motor is secondarily controlled, based on the allowable power, the charging/discharging power, the second electric load power, and the first motor power (allowable power consumption (allowable power) calculated using the first motor power ([0014],[0020]-0022] of Takagi). Since the power consumption of the air conditioner is reduced (second electric load power which is provided by the Sub batteries 18/ charging/discharging power) based on allowable power consumption in order to prolong the traveling distance of the electric vehicle ([0043]), operation of the motor after the reduced power consumption is therefore secondarily controlled based on allowable power, the second electric load power, 
As to claim 28, Kobayashi in view of Techlicious in view of Takagi in view of Uhm teaches the method of claim 16, further comprising: calculating a first motor power of a motor ([0014] of Takagi The power consumption of the traveling motor 2), wherein charging or discharging of the auxiliary battery is controlled based on the SOC of the auxiliary battery (Fig. 5 S302 of Kobayashi Surplus of auxiliary battery), the allowable power (Fig. 5 S302 of Kobayashi shortage of main battery), the second electric load power (reduced power taught by [0024]-[0025] [0033]-[0034] and Fig. 2, Step 220,221) of Takagi), 
Kobayashi in view of Techlicious in view of Takagi in view of Uhm does not teach the motor being connected between the main battery and a road wheel of the vehicle to consume power at the time of a driving operation of the vehicle and produce power at the time of a braking operation of the vehicle.
Eom teaches the motor being connected between the main battery and a road wheel of the vehicle (Fig. 1 [0040] the motor 160 is able to generate rotational power required to move the electric vehicle. Therefore it would be obvious to one of ordinary skill in the art that the motor would be operationally connected to the road wheels of the vehicle in order to move the vehicle in the desired location) to consume power at the time of a driving operation of the vehicle ([0040] The torque of the motor 160 is generated by electric power discharged from the battery pack 190) and produce power at the time of a braking operation of the vehicle ([0038]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include the motor 
Kobayashi in view of Techlicious in view of Takagi in view of Uhm in view of Eom does not teach calculating a second motor power of the motor and wherein charging or discharging of the auxiliary battery is controlled based on the second motor power.
Nimura teaches calculating a second motor power of the motor and wherein charging or discharging of the auxiliary battery is controlled based on the second motor power ([0217] and [0224] where the power of the motor is reduced (second motor power) in order to not deplete the auxiliary battery 160).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Kobayashi to include wherein calculating a second motor power of the motor and wherein charging or discharging of the auxiliary battery is controlled based on the second motor power, as taught by Nimura. [0217]. 

Conclusion and related art
Tashiro (US20160236581) is cited for having an auxiliary battery providing power to a load that is also powered by a main battery ([0054]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/TYNESE MCDANIEL/
Examiner, Art unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859